PER CURIAM: *
Michael Collins, federal prisoner # 29123-034, seeks leave to proceed in for-ma pauperis (IFP) on appeal from the district court’s denial of his motion, purportedly brought pursuant to 18 U.S.C. § 3583(b)(2), to reduce his term of supervised release. By moving for IFP, Collins is challenging the district court’s certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.1997).
Section 3583(b)(2) does not authorize a motion to reduce supervised release, and we discern no other valid jurisdictional basis for the motion. Collins is thus appealing “from the denial of a meaningless, unauthorized motion.” United States v. Early, 27 F.3d 140, 142 (5th Cir.1994). Collins has not demonstrated that he will raise a nonfrivolous issue on appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir.1983). Accordingly, Collins’ motion to proceed IFP is denied. See Baugh, 117 F.3d at 202 n. 24. Because his appeal is frivolous, the appeal is dismissed. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.